IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46143

STATE OF IDAHO,                                 )
                                                )   Filed: March 13, 2019
        Plaintiff-Respondent,                   )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
FELICIA LYNETTE HARDY,                          )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Melissa Moody, District Judge.

        Judgment of conviction and concurrent unified sentences of five years, with
        minimum periods of confinement of 230 days, for forgery, grand theft, and
        burglary, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
        Felicia Lynette Hardy was found guilty of forgery, I.C. § 18-3601; grand theft, I.C. § 18-
2403(1), 18-2407(1)(b), and 18-2409; and burglary, I.C. § 18-1401. The district court sentenced
Hardy to concurrent unified terms of five years, with minimum periods of confinement of 230
days.   The district court ordered that Hardy’s sentences run consecutively to an unrelated
sentence. Hardy appeals, arguing that her sentences are excessive.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hardy’s judgment of conviction and sentences are affirmed.




                                                   2